Title: To James Madison from James Monroe, 7 October 1804
From: Monroe, James
To: Madison, James


Dear Sir
London Octr. 7th. 1804.
The vessel has been longer preparing than I expected, tho’ I expect to sail to morrow, as she cleard out yesterday. I have my passport and every thing ready. I enclose you a letter from Mr. Livingston which seems to intimate that we are to hope little aid from France or rather indeed the contrary. It is to be regretted that he ever said one word to that government on the subject, since having nothing to do with it, frequent interference respecting it was likely to exaggerate the idea of its importance, and in the dearth of money, to suggest the idea of making it a fund subservient to its own use, as spain is understood to have failed in the payment of the instalments or in part of them to France. It is known that she has commuted money for force, to wh. she owes her neutrality, if indeed she is able to preserve it; which however I think probable as I consider the late affr. here, as a maneuvre of the ministry to produce some effect in Spain, and a greater one here, by embarking the opposition prints and the opposition in sentiment agnst the war, and thereby justify their tolerance of the neutrality of Spn. I do not think they really wish at this time war with Spain, tho’ the maritime people do, very much. If the French govt. looks to this object, as a fund for itself that circumstance may create a serious embarrassment in the business: tho’ I think in calling on them according to positive agreement that I shall neutralize if I do not get their aid. The probability of any improper conduct in that quarter makes the propriety of the ground taken here, as shewn in my publick letter, the more unquestionable. With respect to the communication contained in the enclosed, it merits less weight from the circumstance that it altogether differs from what he wrote me before his arrival here & told me then. However I am too far advanc’d in the business to retreat—in addition to the communication wh. I have made to this govt. of my intention to go to Madrid, I have made the same to the Spanish minister here the chr. D’Anduaga & recd. his passport letters &ce. He also gives me reason to expect a favorable issue of the business. In going thro’ Paris I cod. wish to do my own affr. there—but this gentleman will expect to be made the intermediatory, and it will be difficult to pass him by. You see the footing on which Mr. P. is at Madrid, which I did not understand till yesterday or the day before when I recd. this letter. It is possible that the Spanish govt. may find a difficulty in treating with him. Our comn. is joint to be used by either on the death of the other. If that difficulty shod. occur what is to be done? He has demanded and recd. his passport. It is possible it may be arranged that he may sign, or even join in the negotiation & you may be assured that I shall endeavour to do it, if he is there on my arrival.
Mr. Graham having left Mr. Pinckney he has no secretary. We must have one to do the business. It seems to be hasardous for me to travel so far by myself. Independant of the danger of papers &ce, I feel some anxiety to be without some friend thro a strange country on so long a journey, especially from an uncertainty of my ability to go thro’ with it. The spasm which seized me at Paris was no doubt produc’d in a great measure by the preceding fatigues; on my arrival here I felt something of the same sensation, tho’ in a much less degree, wh. shews that I cannot calculate on myself with the same certainty I used to do. When I was appointed to France, a young m⟨an⟩ of the name of Bankhead who had read the law with me at Richmond wished to come with me as secry. which was declined, with an intimation if he shod. come on his own acct. that he might count on my friendly offices in advice, the use of my books access to my office & in lessening his expences all I cod. He wrote me lately that he was coming to Engld. If he does come, so as to overtake me at Paris I shall invite him to do it & go with me to Spain. I hope the President will allow his expences & some compensation especially if Mr. P. has no Secry; & his expences if he has one.
I think that nothing shod. transpire to give cause to suspect that the negotiation here wod. not be revived, or prove ineffectual. Nothing but our imposing attitude will do any thing any where at present, & that ought not to be relaxed, in respect to points connected with our character & interest. If the subject came incidentonlly [sic] before Congress, the members heretofore most active, might observe that as the Executive had taken up the subject they deemed it improper to interfere, because they had confidence every thing wod. be done that could be & that it wod. lay before it the result in a suitable time.
Respecting the consul at Rotterdam it may be best for the President to ascertain in a regular manner the fact of his competence to the trust, by the minister at Paris. I feel very averse to have any thing done at my instance as I am informed that he is a good man, & know his family to be unfortunate.
Shod. it be impossible to conclude a treaty without allowing some money, on acct. of the expectation & influence of a certain party must that be yielded to & in what degree? My present impression is to come off without delay if I find the affr. dwindle into a speculating or swindling business. I set out in the morning & tis now very late indeed I fear these memoranda are not very legible. Sincerely I am your friend & servt
Jas Monroe
